Title: To John Adams from Arthur St. Clair, 24 June 1799
From: St. Clair, Arthur
To: Adams, John



Sir
Cincinnati 24 June 1799

I have been honoured with your very obliging Letter of the 18th. May which arrived here at a time when I was absent on an excursion to Pennsylvania in order to bring my family to this Country, and obviate the necessity of the like in future.
The approbation you have been pleased to bestow on the Pamphlet which I took the liberty to enclose to you, could not be received without great satisfaction, and it would imply a want of both sensibility and good manners not to acknowledge it—My intention was good, but I am truly happy that the execution could give pleasure to so excellent a Judge–It has however, Sir, drawn upon you the trouble of perusing another small performance, published in numbers in the newspaper at the time the cry against the alien and sedition Laws was loud—The reference made, in the considerations of Mr. Nicholas’s Letter, to those publications caused a demand for them that the Printer could not satisfy, and I thought it might do some good to have them republished in a different shape. I beg the favor that you will be pleased to accept a Copy as a token of my respect. Although I was very sensible that a weak advocate often hurts a good cause, and that the Subject must necessarily lead me into a path I was but little accquainted with, it appeared to be necessary to attempt to check the current the course of the current, which sometimes a very slight obstruction will effect when it has risen to a considerable height, and I have had the satisfaction to see that effect produced in a good degree.
With the Sentiments of perfect Respect I have the honor to be / Sir, / Your obedient humble Servant

Ar. St. Clair